                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

EDWARD RENO

               Plaintiff,

vs.                                                  Cause No. 2:20-cv-00918-GJF-KRS

BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF EDDY, and
DARLA BANNISTER,

               Defendants.

                   ORDER GRANTING WITHDRAWAL OF COUNSEL

       THIS MATTER is before the Court on the Law Office of Jonlyn M. Martinez, LLC’s

Unopposed Motion for Withdrawal [Document No. 25]. Having reviewed the record, noting the

concurrence of the parties, and being otherwise fully advised, the Court finds the Motion is well-

taken and is granted.


       IT IS THEREFORE ORDERED that Law Office of Jonlyn M. Martinez, LLC., is

hereby withdrawn as counsel for Defendant Bannister.




                                                            ___
                                             THE HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




                                                1
Approved by:

ELIAS LAW P.C.

Approved via electronic mail 5/7/21
ALI M. MORLES
Attorney for Plaintiff Edward Reno


LEWIS BRISBOIS BISGAARD & SMITH, LLP
Approved via electronic mail 4/19/21
GREGORY L. BIEHLER
Attorneys for Darla Bannister


NEW MEXICO ASSOCIATION OF COUNTIES

Approved via electronic mail 4/30/21
BRANDON HUSS
Attorneys for Defendants Eddy


Submitted and approved by:


LAW OFFICE OF JONLYN M. MARTINEZ, LLC

    /s/ Jonlyn M. Martinez
JONLYN M. MARTINEZ
Withdrawing Attorney for Darla Bannister




                                           2
